Citation Nr: 1011492	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-04 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a hyperflexion 
injury to the neck.

3.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the Veteran's claim of 
entitlement to service connection for the above noted 
conditions.  A prior Board decision dated January 2006 was 
vacated and remanded, as to the three issues above, by an 
October 2007 United States Court of Appeals for Veterans 
Claims (Court)  decision, based on a Joint Motion for Remand.  
The Board notes that the issues of service connection for a 
left knee condition and chest pains were dismissed by that 
October 2007 Court decision, and are therefore no longer 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in an October 2007 decision, the Court 
remanded the above stated issues, based on a Joint Motion for 
Remand (JMR).  The JMR indicated that the Veteran's back and 
neck issues should be remanded in order that the Veteran 
might be provided with a medical nexus opinion as to the 
relationship between the Veteran's current back and neck 
conditions, and his reported fall from a second story window 
in service.  The JMR indicated that the Veteran's right knee 
issue should be remanded because the Board failed to 
adequately address the Veteran's statements in his hearing 
testimony before the Board in June 2005, in which he 
indicated that he recalled having problems with his knee in 
service after falling out of a window.

In light of this JMR, and recently submitted evidence, 
particularly statements from several close friends of the 
Veteran indicating that they witnessed the Veteran having 
problems with his back, neck, and knee shortly after service, 
the Board finds that it must remand these issues in order 
that the Veteran might be provided with a medical examination 
and nexus opinion as to whether the Veteran's current back, 
knee, and neck disabilities are related to service.

Accordingly, these issues are REMANDED to the AMC for the 
following action:

1.  The AMC should contact the Veteran and 
request that he provide the names and 
addresses of all health care providers who 
have treated him for any neck, back, or 
right knee disabilities.  After receiving 
any required releases, please associate all 
relevant identified treatment records with 
the Veteran's claims file, including any 
available VA treatment records.

2.  After the above development has been 
completed, and any relevant available 
records associated with the Veteran's claims 
file, the Veteran should be scheduled for a 
VA examination, or examinations, in order to 
determine the etiology of any diagnosed 
neck, back, or right knee disabilities.  The 
claims folder and a copy of this Remand must 
be made available to the examiner(s) for 
review before the examination.  Any testing 
deemed necessary should be performed.  The 
examiner(s) should provide an opinion, for 
any neck, back, or right knee disabilities 
diagnosed, as to whether it is at least as 
likely as not (i.e., is there at least a 50 
percent probability) that any diagnosed 
neck, back, or right knee disabilities are 
related to service.  In offering an opinion, 
the examiner(s) should specifically comment 
on, the one in service report of this 
accident in October 1973, the lack of 
treatment for the Veteran's back, neck or 
right knee in service, or note of these 
conditions upon separation from service, a 
May 2008 chiropractor's opinion which 
indicates that the Veteran's current status 
is causally related to his advanced 
degenerative spine combined with his window 
fall, with the additional effect of aging, 
on the numerous statements from family 
members reporting witnessing the Veteran 
have knee, back, and neck problems shortly 
after service, and any other evidence of 
record they consider relevant.  The 
examiner(s) should provide reasons and bases 
for any opinions offered.  

3.  Thereafter, the AMC should re-adjudicate 
the Veteran's claims of entitlement to 
service connection for neck, back, or right 
knee disabilities.  If any benefits sought 
are not granted, the Veteran should be 
furnished a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board, 
if in order. 

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


